United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40746
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICARDO MARTINEZ-HIGAREDA,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-2255-1
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Ricardo Martinez-Higareda pleaded guilty pursuant to an oral

plea agreement to possession with intent to distribute more than

50 kilograms of marijuana.   The district court sentenced

Martinez-Higareda to 37 months in prison and three years of

supervised release.

     For the first time on appeal, Martinez-Higareda argues that

the district court violated his Fourth Amendment rights by

ordering, as a written condition of his supervised release, that

he cooperate in the collection of DNA by his probation officer.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40746
                                -2-

As Martinez-Higareda concedes, his claim is not ripe for review.

See United States v. Riascos-Cuenu, 428 F.3d 1100, 1101-02 (5th

Cir. 2005), petition for cert. filed (Jan. 9, 2006) (No.

05-8662).   He raises the issue only to preserve it for further

review.

     The appeal is DISMISSED for lack of jurisdiction.